Ryland, J.,
delivered the opinion of the court.
This case comes fully within the decision made by the court in the case of Noel and McSherry vs. The Steamboat Eureka, decided by this court at its last March Term, not yet printed.
The return of the constable in that case, was the ground of error complained of in the court below. The same point is made in the present case. We adhere to the opinion then given, and that opinion settles this case.
The judgment is, accordingly, affirmed,
the other judges concurring.